Citation Nr: 1644721	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a chest contusion due to a motor vehicle accident.

2. Entitlement to service connection for a neck disorder as a residual of a motor vehicle accident.

3. Entitlement to service connection for a left leg/knee disorder as a residual of a motor vehicle accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2013 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a travel Board hearing before the undersigned Veteran's Law Judge in August 2015. A transcript of the hearing is of record.

The issues on appeal were remanded by the Board in October 2015. A review of the claims folder reflects that the RO has complied with October 2015 remand instructions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the residuals of a chest contusion is likely related to active service.

2. Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran's neck disability is likely related to active service.

3. The Veteran does not have a current left leg/knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a chest contusion have been met.38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a neck disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303(2015).

3. The criteria for service connection for a left leg/knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2013. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. In regard to the claims decided, the Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board notes that the Veteran has claimed that he received some medical treatment at the Fort Stewart, Georgia hospital due to an in-service motor vehicle accident. Subsequently to the October 2015 remand, medical records from Fort Stewart, Georgia were obtained, and they have been reviewed and associated with the claims folder.

VA examinations were obtained in March 2016, February 2015, March 2014, and May 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The reports include a clinical examinations and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Residuals of a chest contusion

The Veteran contends that he has a chest condition related to an in-service injury. Specifically, the Veteran contends that during his active service he was involved in a motor vehicle accident in which he suffered numerous injuries to include a chest contusion.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran with symptoms attributable to a left chest muscle injury, to include weakness, fatigue, pain and impairment of coordination of the left pectoralis minor, left pectoralis major, and left serratus anterior. (See March 2016 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The claims folder reflects that while on active service the Veteran was involved in an automobile accident in which he sustained a chest contusion. (See November 1973 clinical record). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

In a May 2013 VA examination, the examiner opined that the Veteran's claimed chest condition is less likely as not caused by or a result of an in-service injury or event. The examiner concluded that there existed no chest condition other than the Veteran's asthma. However, at the time of the May 2013 opinion, the claims folder did not consist of the Veteran's in-service clinical records of his chest contusion. 

In a  June 2014 VA physician note, the VA examiner noted that the Veteran sustained a chest contusion while wearing a safety belt during his 1973 motor vehicle accident. The examiner explained that by mechanism of injury, it would not be unreasonable to assume the possibility that the Veteran's current medical condition may be caused by the accident.

In a March 2016 VA examination, the examiner opined that the Veteran's current issues are less likely related to his motor vehicle accident from 1973. The examiner incorrectly noted that the evidence does not reflect a permanent residual or chronic disability in regard to the Veteran's claim. However, the examiner's rationale was based on incorrect facts. As noted earlier, the March 2016 VA medical examination reflects the Veteran with a left chest muscle injury, to include weakness, fatigue, pain and impairment of coordination of the left pectoralis minor, left pectoralis major, and left serratus anterior. Thus, the examiner is incorrect in stating that there exist no permanent residual as the Veteran has a current chest disability. As the March 2016 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). As such, the Board finds the March 2016 opinion to be inadequate and of no probative value.

Additionally, the claims folder consist of an August 2016 private medical record, in which the Veteran's private physician noted the Veteran with an apparent disability from on-going pain related to prior severe chest contusion in 1973.

Taking the claims folder as a whole, to include the Veteran's statements, the June 2014 VA physician's note and the August 2016 private medical record; the Board finds the evidence is at least in equipoise regarding service connection for residuals of a chest contusion and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conclusion, all the elements necessary for establishing service connection are met and the Veteran's claim for service connection for the residuals of a chest contusion is granted.

Neck disorder

The Veteran contends that he has a neck condition related to an in-service injury. Specifically, the Veteran contends that during his active service he was involved in a motor vehicle accident in which he suffered numerous injuries to include a neck condition.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals the Veteran with degenerative disc disease of the cervical spine. (See February 2015 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The claims folder reflects that while on active service the Veteran was involved in an automobile accident. As such, the Board finds that an element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

In a May 2013 VA examination, the examiner opined that the Veteran's neck condition is less likely as not caused by or a result of an in-service injury or event. The examiner's rationale was based partly on the lack of medical treatment for the Veteran's condition. However, the May 2013 opinion was provided prior to the Veteran's in-service clinical records in regard to the 1973 motor vehicle accident was associated with the claims folder. 

In a  June 2014 VA physician note, the VA examiner noted that the Veteran sustained a chest contusion while wearing a safety belt during his 1973 motor vehicle accident. The examiner explained that by mechanism of injury, it would not be unreasonable to assume the possibility that the Veteran's current medical condition may be caused by the accident. The examiner further noted that a chest contusion could cause a whiplash injury to the neck.

In a February 2015 VA examination, the examiner opined that the Veteran's degenerative disease of the neck is likely the result of normal aging combined with his heavy labor employment. The examiner noted the June 2014 VA physician note. In doing so, the examiner disagreed with the June 2014 assessment that the Veteran's neck condition could be caused by his chest contusion. The February 2015 examiner discredited the June 2014 assessment partly based on the belief that the June 2014 examiner was not privy to documentation in regard to the 1973 motor vehicle accident. Additionally, the February 2015 examiner incorrectly noted that the Veteran's in-service treatment records did not reflect a chest contusion. 

The Board finds the February 2015 opinion to be of no probative value. The claims folder reflects that prior to the providing a medical opinion, the VA examiner failed to review the entire claims folder. Additionally, the Veteran's in-service clinical records in regard to his 1973 motor vehicle accident, which clearly notes the Veteran with a chest contusion, was not associated with the claims folder at the time of the February 2015 opinion. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations. Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)

Taking the claims folder as a whole, to include the Veteran's consistent credible statements and the June 2014 VA physician's note; the Board finds the evidence is at least in equipoise regarding service connection for a neck condition and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conclusion, all the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a neck disorder is granted.

Left leg/knee

The Veteran contends that he has a left leg/knee condition related to an in-service injury. 

An essential element of a claim for service connection is evidence of a current disability. A February 215 VA examination report reflects does not have a left leg or knee condition. Additionally, a March 2014 VA examination reflects the Veteran with no diagnosis of a leg or knee disorder. Based on the foregoing, the Veteran does not have a left leg/ knee disability for VA purposes; thus, an essential element has not been met.

There are no private or VA clinical records in evidence which reflect a diagnosis of a left leg/ knee condition. 

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has a left leg/knee disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board acknowledges the contentions from the Veteran that he experiences pain within his left knee and leg. However, it is important to note that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). The Board has considered the Veteran's complaints of pain, and he is competent as a lay person to identify observable symptoms. However, as to the specific issue in this case, diagnosing a left leg/knee disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left chest muscle injury, to include weakness, fatigue, pain and impairment of coordination of the left pectoralis minor, left pectoralis major, and left serratus anterior is granted.

Service connection for a degenerative disease of the neck is granted.

Service connection for a left leg/knee disorder is denied.

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


